                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CHRISTOPHER MICHAEL SHEPPARD,                     Civil Action No. 7:19-cv-00820
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 GREGROY WINSTON, et al,                           United States District Judge
     Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered December 10, 2019, the court directed plaintiff to submit within 20 days from

the date of the order an in mate account form, and a certified copy of plaintiff’s trust fund

account statement for the six-month period immediately preceding the filing of the complaint,

obtained from the appropriate prison official of each prison at which plaintiff is or was confined

during that six-month period. On December 30, 2019 the plaintiff returned an inmate account

form signed by the trust officer which included the months of Septembe and November 2019, but

did not include the other required monthly statements for June, July, August and October 2019.

The court gave plaintiff one last opportunitiy to cure those deficiencies within tweny days from

the entry of the order by sending in the required information. Plaintiff was advised that a failure

to comply would result in dismissal of this action without prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                       28th
        ENTER: This _______ day of January, 2020.




                                                 /s/Michael F. Urbanski
                                                 Chief United States District Judge
